50 F.3d 16
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SANTA FE PACIFIC REALTY CORPORATION, Plaintiff-Appellant,v.UNITED STATES of America;  Richard G. Armor, Defendants-Appellees.
No. 93-16739.
United States Court of Appeals, Ninth Circuit.
Submitted March 17, 1995.*Decided March 21, 1995.

IN PART, REVERSED IN PART.
Before:  GOODWIN, CANBY and T.G. NELSON, Circuit Judges.
ORDER
The sole issue presented by this appeal is whether the district court erred in denying all attorneys' fees incurred by Catellus Development (formerly Santa Fe Pacific Realty Corporation) in a CERCLA cleanup pursuant to 42 U.S.C. Sec. 9607(a)(4)(B).  The parties now agree, as do we, that the district court's decision should be affirmed in part and reversed in part and remanded for a determination of which, if any, attorneys' fees are recoverable in light of Key Tronic Corp. v. United States, 114 S.Ct. 1960 (1994).  We accordingly submit this case on the briefs, and reverse that part of the district court's decision that denied fees for work "that is closely tied to the actual cleanup" within the meaning of Key Tronic, 114 S.Ct. at 1967.  We remand so that the district court may determine what part of the requested fees, if any, are recoverable under that standard.  In all other respects, the decision of the district court is affirmed.  Each party will bear its own costs on appeal.
AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4